Exhibit 10.45

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 9th day of April, 2008, by and among Michael Foods,
Inc., a Delaware corporation having its principal executive offices in
Minnetonka, Minnesota (inclusive of its successors and assigns, the “Company”),
Thomas J. Jagiela (the “Executive”), for the purposes of Section 2(c)(i) hereof,
Michael Foods Investors, LLC, a Delaware limited liability company and ultimate
controlling entity of the Company (“Investors”) and for the purposes of
Section 2(c)(ii) hereof, M-Foods Holdings, Inc. (“Holdings”).

IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the terms and conditions of this Agreement,
including Section 3, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve in the employ of the Company, for the period
commencing on the date hereof (the “Effective Date”) and ending on the second
anniversary of such Effective Date (the “Employment Period”).

2. Terms of Employment.

a. Position and Duties. During the Employment Period, the Executive shall serve
as Senior Vice President of Operations and Supply Chain of the Company with the
appropriate authority, duties and responsibilities attendant to such position.
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.

b. Compensation.

i. Annual Base Salary. Effective immediately, and during the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of at
least $275,000, the competitiveness of which shall be periodically reviewed and
adjusted in the discretion of the Company.

ii. Annual Bonus. During the Employment Period, the Executive shall participate
in such bonus arrangements as may be approved by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the
aggregate of all payments made under such bonus arrangements being herein
referred to as the “Annual Bonus”). Executive’s aggregate bonus opportunity will
be up to a maximum of 75% of Annual Base Salary. For fiscal year 2008, the
Executive’s bonus will be no less than 56.25% of the Executive’s actual 2008 W-2
earnings from the Company less the one-time signing bonus paid to Executive. The
Annual Bonus shall be paid within two and one-half months of the end of the
fiscal year of the Company to which it relates.



--------------------------------------------------------------------------------

iii. Signing Bonus. Upon the Effective Date, the Company shall pay the Executive
a signing bonus of $75,000.

c. Equity.

i. Concurrently with the Effective Date and conditioned upon execution by the
Executive of a senior management unit subscription agreement and a joinder
agreement to Holding’s limited liability company agreement (the “LLC
Agreement”), Investors shall issue to the Executive 1,000 Class E units of
Investors for a purchase price of $125,000, such units having the terms set
forth in the LLC Agreement (the “Units”). The Units will be subject to vesting
in three equal installments, with the first one-third vesting on the first
anniversary of the Effective Date, the second one-third vesting on the second
anniversary of the Effective Date and the last one-third vesting on the third
anniversary of the Effective Date. The Units shall become 100% vested upon the
occurrence of a Change of Control. Upon termination of the Executive’s
employment for any reason, Investors, at its option, may repurchase the Units at
the following price:

1. with respect to the unvested Units: (a) if terminated by the Company for
Cause or by the Executive other than for Good Reason, then at a price equal to
the lower of the original price paid by the Executive for the Units (“Cost”) or
the fair market value of the Units on the Date of Termination; and (b) if
terminated for any reason other than as set forth in (a), at a price equal to
Cost; and

2. with respect to the vested Units: (a) if terminated by the Company for Cause
or by the Executive other than for Good Reason, death or Disability, then at a
price equal to Cost; and (b) if terminated for any reason other than as set
forth in (a) above, at a price equal to the greater of Cost or the fair market
value of the Units on the Date of Termination.

ii. Concurrently with the Effective Date and conditioned upon execution by the
Executive of a stock option agreement, Holdings shall issue to the Executive
options to purchase 300 shares of common stock, $0.01 par value per share, of
Holdings, such options having the terms set forth in the stock option agreement.

3. Termination of Employment.

a. With or Without Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean: (i) the failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness); (ii) the willful

 

2



--------------------------------------------------------------------------------

engaging by the Executive in illegal conduct or gross misconduct which is
injurious to the Company; (iii) conviction of a felony or other crime involving
fraud or moral turpitude or a guilty or nolo contendere plea by the Executive
with respect thereto; or (iv) any breach by the Executive of Section 5 of this
Agreement. Cause shall not include the death or Disability of the Executive.

b. Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of a written consent of the Executive:

i. the assignment to the Executive, without his consent, of any duties
materially inconsistent with the Executive’s title, position, authority, duties
or responsibilities as contemplated by Section 2(a)(i) of this Agreement,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; provided that it is specifically
understood if such a change is made by the Company within twelve (12) months
following a Change in Control of the Company, the Executive may terminate for
Good Reason only if: (A) Executive so terminates within one month of the
occurrence of such change in position, authority, duties and responsibilities
being made, and (B) the Executive provides, for a period of up to six (6) months
following the occurrence of such change, such reasonable transition services as
may be requested by the acquiror in such Change of Control, it being understood
that for purposes of calculating any severance payments hereunder that the Date
of Termination shall be the date on which such transition services terminate.

ii. any failure by the Company to comply with and satisfy Section 7(b) of this
Agreement; or

iii. any requirement that the Executive be based anywhere more than fifty
(50) miles from the principal executive office of the Company.

c. Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death. If the Company determines in good faith that a
Disability of the Executive has occurred during the Employment Period, the
Company may provide the Executive with written notice in accordance with clause
(d) below. “Disability” shall mean a determination by the Company in its sole
discretion that the Executive is unable to perform his job responsibilities as a
result of chronic illness, physical, mental or any other disability for a period
of 6 months or more.

d. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company, the date of receipt of the notice of
termination or any later date specified therein within thirty (30) days of such
notice; or (ii) if the Executive’s employment is terminated by the Executive,
thirty days after the giving of such notice by the Executive provided that the
Company may elect to place the Executive on paid leave for all or any part of
such thirty (30) day period.

 

3



--------------------------------------------------------------------------------

e. Expiration. Pursuant to Section 1, this Agreement will expire by it terms at
the end of the Employment Period. The expiration of this Agreement shall not be
considered a “termination” of the Executive and the Company shall have no
obligations to the Executive pursuant to Section 4 hereof.

f. Change in Control. “Change in Control” means the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any party or parties other than Thomas H. Lee
Equity Fund V, L.P., a Delaware limited partnership (“THL”) or its affiliates on
an arm’s-length basis, pursuant to which (a) such party or parties, directly or
indirectly acquire (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise) more than
50% of the voting stock of the Company, (b) such party or parties, directly or
indirectly, acquire assets constituting all or substantially all of the assets
of the Company and its subsidiaries on a consolidated basis, or (c) prior to an
initial public offering of the Company Common Stock pursuant to an offering
registered under the 1933 Act, THL or its affiliates, cease to have the ability
to elect, directly or indirectly, a majority of the Board of Directors of the
Company.

4. Obligations of the Company upon Termination.

a. By the Company for Cause; By the Executive Other than for Good Reason. If the
(i) Executive’s employment is terminated for Cause; or (ii) the Executive
terminates his employment without Good Reason during the Employment Period, then
this Agreement shall terminate as of the Date of Termination without further
obligations to the Executive other than the obligation to pay to the Executive
(i) his Annual Base Salary through the Date of Termination to the extent
theretofore unpaid and (ii) any other amounts or benefits required to be paid or
provided or which the Executive is entitled to receive under any plan, program,
policy or practice of or contract or agreement with the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

b. By the Company Other than for Cause, Death or Disability; By the Executive
for Good Reason. If, during the Employment Period, the Executive’s employment is
terminated by the Executive for Good Reason or by the Company other than for
Cause and other than on account of death or Disability, the Company shall pay to
the Executive in one lump sum in cash within thirty (30) days after the Date of
Termination, a sum equal to the Executive’s Annual Base Salary plus the Other
Benefits.

c. Upon a Change in Control. If, during the Employment Period and within twelve
(12) months of a Change in Control, the Executive’s employment is terminated by
the Executive for Good Reason or by the Company other than for Cause and other
than on account of death or Disability, the Company shall pay to the Executive
in one lump sum in cash within thirty (30) days after the Date of Termination a
sum equal to the Executive’s Annual Base Salary and the Other Benefits.

 

4



--------------------------------------------------------------------------------

d. Welfare Benefits. In the event of a termination described in Section 4(b) or
4(c) for a period of one (1) year following the Executive’s Date of Termination,
the Company shall (i) continue to provide medical, dental and life insurance
benefits to the Executive, his spouse and children under age 25 on the same
basis, including, without limitation, employee contributions, as such benefits
are then currently provided to the Executive (“Welfare Benefits”); or
(ii) provide the Executive with monthly payments sufficient to purchase such
Welfare Benefits; provided that the provision of such Welfare Benefits or
payments shall cease in the event that Executive becomes eligible to receive
comparable benefits from another employer.

e. Liquidated Damages. The benefits and amounts payable to Executive under this
Section 4 shall be deemed liquidated damages.

5. Noncompetition and Nonsolicitation. The Executive acknowledges that in the
course of his employment with the Company he will become familiar with the
Company’s and its subsidiaries’ trade secrets and other confidential information
concerning the Company and such subsidiaries and that his services will be of
special, unique and extraordinary value to the Company and its subsidiaries.
Therefore the Executive agrees that:

a. Noncompetition. During the period commencing on the Effective Date and ending
on the second anniversary of the date that the Executive’s employment with the
Company terminates, the Executive shall not, for himself or on behalf of any
other person, firm, partnership, corporation, or other entity, engage, directly
or indirectly, as an executive, agent, representative, consultant, partner,
shareholder or holder of any other financial interest, in any business that
competes with the Company in the business of the production, distribution or
sales of eggs or egg products or refrigerated potato products or any other
business engaged in by the Company at the time of termination of Executive’s
employment with the Company (a “Competing Business”). Nothing herein shall
prohibit the Executive from being a passive owner of not more than 2% of the
outstanding publicly traded stock of any class of a Competing Business so long
as the Executive has no active participation in the business of such entity. The
Executive acknowledges that this Agreement, and specifically, this Section 5,
does not preclude the Executive from earning a livelihood, nor does it
unreasonably impose limitations on the Executive’s ability to earn a living. In
addition, the Executive agrees and acknowledges that the potential harm to the
Company of its non-enforcement outweighs any harm to the Executive of its
enforcement by injunction or otherwise.

b. Nonsolicitation. During the period commencing on the Effective Date and
ending on the date six (6) months after the date that the Executive’s employment
with the Company terminates, the Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company or its subsidiaries to leave the employ of the Company or its
subsidiaries, or in any way interfere with the relationship between the Company
or any of its subsidiaries and any employee thereof, (ii) hire any person who
was an employee of the Company or any of its subsidiaries within 180 days prior
to the time such employee was hired by the Executive, (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any of its subsidiaries to cease doing business with the Company or
its

 

5



--------------------------------------------------------------------------------

subsidiaries or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
subsidiaries and with which the Company or any of its subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its subsidiaries in the one
(1) year period immediately preceding the Executive’s termination of employment
with the Company.

c. Enforcement. The parties to this Agreement hereby agree and stipulate that
(i) the restrictions contained in this Agreement are reasonable and necessary in
order to protect the Company’s and its subsidiaries’ legitimate business
interests and (ii) in the event of any breach or violation of this Agreement or
of any provision hereof by the Executive, the Company and its subsidiaries will
have no adequate remedy at law and will suffer irreparable loss and damage
thereby. The parties hereby further agree and stipulate that in the event of any
such breach or violation, either threatened or actual, the Company’s and its
subsidiaries’ rights shall include, in addition to any and all other rights
available to the Company and its subsidiaries at law or in equity, the right to
seek and obtain any and all injunctive relief or restraining orders available to
it in courts of proper jurisdiction, so as to prohibit, bar, and restrain any
and all such breaches or violations by the Executive. The prevailing party to
any legal action, arbitration or other proceeding commenced in connection with
enforcing any provision of this Section 5, including without limitation,
obtaining the injunctive relief provided by this Section 5 shall be entitled to
recover all court costs, reasonable attorneys’ fees, and related expenses
incurred by such party. The Executive further agrees that no bond need be filed
in connection with any request by the Company and its subsidiaries for a
temporary restraining order or for temporary or preliminary injunctive relief.

d. Additional Acknowledgements. The Executive acknowledges that the provisions
of this Section 5 are in consideration of: (i) employment with Company, and
(ii) additional good and valuable consideration as set forth in this Agreement,
including, without limitation, the payments to be made under Section 4 hereof.
In addition, the Executive acknowledges (i) that the business of the Company and
its subsidiaries is international in scope and without geographical limitation
and (ii) notwithstanding the state of incorporation or principal office of the
Company or any of its subsidiaries, or any of their respective executives or
employees (including the Executive), it is expected that the Company will have
business activities and have valuable business relationships within its industry
internationally. The Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its subsidiaries now existing or to be developed in the future.
The Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

 

6



--------------------------------------------------------------------------------

6. Full Settlement; Arbitration. Other than with respect to the enforcement of
Section 5 hereof, the Parties agree that all claims relating to this Agreement
shall be subject to arbitration in the State of Minnesota in accordance with the
rules of the American Arbitration Association in the State of Minnesota. The
non-prevailing party in such arbitration shall pay, to the full extent permitted
by law, all legal fees and expenses (including arbitration expenses) which the
prevailing party may reasonably incur as a result of any contest pursued or
defended against in good faith by the prevailing party regarding the validity or
enforceability of, or liability under, any provision of this Agreement.

7. Successors.

a. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.

b. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

8. Miscellaneous.

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Minnesota, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

b. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

c. The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

d. Subject to the provisions of Section 3(d), there shall be no limitation on
the ability of the Company to terminate the Executive at any time with or
without Cause.

e. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

7



--------------------------------------------------------------------------------

If to the Executive:

Thomas J. Jagiela

5400 River Bluff Curve

Bloomington, MN 55437

If to the Company:

Michael Foods, Inc.

301 Carlson Parkway, Suite 400

Minnetonka, MN 55305

Attention: Secretary

with a copy to:

Thomas H. Lee Equity Fund V, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attention: Anthony J. DiNovi

Kent Weldon

Todd Abbrecht

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

 

/s/ Thomas J. Jagiela

Thomas J. Jagiela MICHAEL FOODS, INC. By:  

/s/ Mark Witmer

Name:   Mark Witmer Title:   Secretary MICHAEL FOODS INVESTORS, LLC By:  

/s/ Mark Witmer

Name:   Mark Witmer Title:   Secretary M-FOODS HOLDINGS, INC. By:  

/s/ Mark Witmer

Name:   Mark Witmer Title:   Secretary